DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/08/2022 to the Office Action mailed on 01/13/2022 is acknowledged.
 
Claim Status
Claims 1-10 are pending. 
Claims 1-10 is currently amended.
Claim 11 was previously canceled.
Claims 1-10 have been examined.
Claims 1-10 are rejected.
Priority
	Priority to application 62/919399 filed on 03/12/2019 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena-Quintana et al. (Profile of sodium phenylbutyrate granules for the treatment of urea-cycle disorders: patient perspectives, Published 09/06/2017) in view Bosoi et al. (AST-120 (SPHERICAL CARBON ADSORBENT) LOWERS AMMONIA LEVELS AND ATTENUATES BRAIN EDEMA IN BILE DUCT–LIGATED RATS, Published 2011).
The claims are directed to a method of treating or preventing inherited hyperammonemia of a suspected inherited urea cycle disorders in newborns, infants, and children comprising administering AST-120. The claims are further directed to the amount of AST-120 administered being 1-2gm/KG/day. The claims are further directed to the AST is administered orograstric feeding tube. The claims are further directed to AST-120 being administered 4 times per day. 
Pena-Quintana et al. teach urea-cycle disorders are a group of rare hereditary metabolic diseases characterized by deficiencies of one of the enzymes and transporters involved in the urea cycle, which is necessary for the removal of nitrogen produced from protein breakdown; These hereditary 
Pena-Quintana et al. lacks a teaching or suggestion of administering AST-120.
Bosoi et al. teach our data suggest that AST-120 can be used to prevent an increase in blood ammonia as well as treat hyperammonemia (page 11, paragraph 4). We also demonstrate that AST-120 has the capability of lowering ammonia by adsorbing both gut-derived and blood-derived ammonia (page 11, paragraph 2). AST-120 was administered by gavage (orograstric feeding tube) preventively for 6 weeks (0.1, 1, and 4 g/kg/day) (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer AST-120 to treat the patients of Pena-Quintana et al. and have a reasonable expectation of success. One would have been motivated to do so since Pena-Quintana et al. teach that ammonia scavengers have been used to treat UCD and Bosoi et al. treat that AST-120 adsorbs (scavenges) both gut-derived and blood-derived ammonia. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the AST-120 according the instant dosing regimen and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the dosing regimen.
For the foregoing reasons the claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues that Pena-Quintana et al. lacks a teaching or suggestion of administering AST-120 and therefore questions how one would be motivated to search, find and decide to combine such 
	Applicant further argues that since Pena-Quintana et al. did not cite to or mention Bosoi et al., even though the Bosoi et al. reference preceded Pena-Quintana et al. by six years, this is evidence that Pena-Quintana et al. was not motivated by or it was unobvious to Pena-Quintana et al. to use AST-120 in treating UCD. Applicant’s argument has been fully considered but found not to be persuasive. The analysis of obviousness is not based on what would have motivated Pena-Quintana et al. but would have motivated a person having ordinary skill in the art (PHOSITA) to which the claimed invention pertains. “The person of ordinary skill is a hypothetical person who is presumed to be aware of all the pertinent prior art.” Custom Accessories, Inc. v. Jeffery-Allan Industries, Inc., 807 F.2d 955, 962 (Fed. Cir. 1986). The Circuit Court of Appeals (2nd Circuit) stated “we must suppose the inventor to be endowed, as in fact no inventor is ever endowed; we are to impute to him knowledge of all that is not only in his immediate field, but in all fields nearly akin to that field” International Cellucotton Prod. Co. v. Sterilek, 94 F.2d 10 (2d Cir. 1938). Therefore, it can be presumed that Pena-Quintana et al. is not aware of all the prior art involving ammonia scavengers including the teachings of Bosoi et al. However, the courts impute to a PHOSITA knowledge of both Bosoi et al. and Pena-Quintana et al.  35 U.S.C. 103 holds that a patent may not be obtained where the claimed invention as a whole would have been obvious to a person having ordinary skill I the art to which the claimed invention pertains. The Examiner holds that 
	Applicant finally argues that the FDA does not consider the use of AST-120 for treatment of UCD as ordinary and non-obvious as evidence of its grant of Orphan-Drug Designation to the instant applicant. Applicant’s argument has been fully considered but found not to be persuasive. The FDA is not tasked with the determination if a particular use of a drug or a drug is novel or non-obvious under the Patent statutes. It should be noted that an orphan drug designation by the FDA indicates that a drug is being used for treatment of a disease affecting fewer than 200,000 American citizens and as such should be granted certain benefits such as exclusive marketing rights. The designation is intended to encourage companies to develop treatments for rare diseases. However, the FDA does not consider the novelty or obviousness of the treatment when making such a designation. 
	For the foregoing reasons the rejection is maintained. 
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
The rejection of claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617